Citation Nr: 1341068	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-19 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pain disorder, claimed as depression, for the period from August 25, 2006, to April 7, 2009. 

2. Entitlement to an initial rating in excess of 50 percent for pain disorder, claimed as depression, for the period since April 8, 2009. 

3. Entitlement to an increased rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot. 

4.  Entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating for convalescence following surgery for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

These matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a May 2011 decision, the Board denied an initial rating in excess of 30 percent for pain disorder, claimed as depression, for the period from August 25, 2006, to April 7, 2009.  The Board also awarded a 50 percent disability rating to the pain disorder, claimed as depression, for the period since April 8, 2009.  (The RO effectuate the Board's award of a 50 percent rating for the period from April 8, 2009 in a September 2012 rating action).  The Board remanded the issues of entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot and entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating for convalescence following surgery for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot to the RO for additional procedural development, namely issuance of a Statement of the Case addressing these issues.  These matters have returned to the Board for further appellate consideration

The Veteran appealed the Board's May 2011 decision to deny disability ratings in excess of 30 and 50 percent assigned to his service-connected pain disorder for the period from August 25, 2006 to April 27, 2009 and 50 percent therefrom, respectively, to the United States Court of Appeals for Veterans Claims (Court).  In an January 2013 Memorandum Decision, the Court vacated the Board's May 2011 decision with respect to the initial rating claims and remanded the matters to the Board.  In vacating the Board's May 2011 decision with respect to the above-cited initial rating claims, the Court found that the Board had failed to provide an adequate reasons or bases for its decision not to award ratings in excess of 30 and 50 percent for the service-connected pain disorder for the prescribed periods in accordance with its mandate in Mauerhan v. Principi, 16 Vet. App. 436 (2002)..

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot and entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating for convalescence following surgery for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
 
1.  For the period from August 25, 2006, to April 7, 2009, the Veteran's pain disorder, with depression, resulted in occupational and social impairment with reduced reliability and productivity. 

2.  For the period from April 8, 2009, the evidence of record does not show that the Veteran's pain disorder with depression results in occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period from August 25, 2006 to April 7, 2009, the criteria for an initial disability rating in excess of 30 percent, for the service-connected pain disorder, claimed as depression, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code, 9422 (2013). 

2.  For the period from April 8, 2009, the criteria for an initial rating in excess of 50 percent for pain disorder, claimed as depression, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9422 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2006 and January 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim. (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)). 

Thereafter, the Veteran was granted service connection for pain disorder and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the September 2006 and January 2008 correspondence.  In addition, since the higher initial rating claim for pain disorder is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was not required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met. 

The duty to assist also has been fulfilled as medical records relevant to this matter have been requested and obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the initial rating claims decided herein would not cause any prejudice to the appellant. 

II. Laws and Regulations

Increased Ratings -general criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), such as here, remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207  -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited. 38 C.F.R. § 4.14 (2013). 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7 (2013). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013). 

Psychiatric rating-criteria

Historically, by the appealed February 2007 rating action, the RO awarded service connection for pain disorder; an initial 30 percent disability rating was assigned, effective August 25, 2006, the date VA received his initial claim for compensation for this disability  In a May 2011 decision, the Board denied an initial rating in excess of 30 percent for pain disorder, claimed as depression, for the period from August 25, 2006, to April 7, 2009.  The Board also awarded a 50 percent disability rating to the pain disorder, claimed as depression, for the period from April 8, 2009.  (The RO effectuated the Board's award of a 50 percent rating for the period from April 8, 2009 in a September 2012 rating action).  

The Veteran's pain disorder, claimed as depression, is rated pursuant to the rating criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9422 (2013).  Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between zero (0) and 100 percent. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a) (2013). 

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan, supra.  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.   

III.  Merits Analysis

The Veteran seeks initial ratings in excess of 30 percent for the period from August 25, 2006 to April 8, 2009, and 50 percent therefrom.  The Board finds that the preponderance of the evidence of record is against initial ratings in excess of 30 and 50 percent for the service-connected pain disorder for the above-cited periods.  The Board will address each time period separately in its analysis below. 

(i) August 25, 2006 to April 7, 2009

By the appealed February 2007 rating action, the RO awarded service connection for pain disorder with depression based on a February 2007 VA examination report, the contents of which are described in detail in the paragraphs below.  Other evidence of record, although not specifically discussed by the Ro in February 2007, included the Veteran's service treatment records, which are wholly devoid of any clinical findings or subjective complaints of any psychiatric pathology.  On a September 1957 service discharge examination report, the examiner found the Veteran to have been psychiatrically "normal."  On an accompanying Report of Medical History, the Veteran denied having had nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, or loss of memory.  

A March 2001 report, prepared by K. G., M. D., was also of record at the time of the RO's February 2007 rating action.  In that report, Dr. K. G. noted that the Veteran was in extreme distress over the fact that he could not take his grandchildren to various activities due to severe pain in his left lower leg with prolonged standing and walking, which impacted his quality of life and mental status.  Dr. K. G. related that the Veteran was extremely irritated and depressed over the effect that his left lower extremity hernia had on his quality of life, especially when it involved his grandchildren.  Dr. K. G. opined that the Veteran's left lower extremity hernia had left him with an incredible amount of psychological stress and depression.  (See March 2001 report, prepared by K. G., M. D.) 

A September 2005 VA treatment record noted that a nurse practitioner in the neurology clinic thought that the Veteran was suffering from situational depression due to intractable headaches.  Throughout the interview he expressed frustration and anger with his condition, and relayed specific frustrating encounters with the private and VA health care system.  She noted anhedonia, decreased motivation, and the Veteran sleeping only four hours per night. She also noted that he displayed a decreased ability to cope with daily frustrations and disappointments. She noted that the Veteran would benefit from therapy and perhaps a change in his anti-depressant regimen.  The Veteran said that he would consider this. 

The Veteran underwent a VA mental examination in February 2007.  The Veteran complained of feeling depressed just about every day and being attacked with pain and spasms.  He reported difficulty sleeping, irritability, avoidance behavior, and diminished appetite with weight loss.  The Veteran was also worried about his wife's health with rheumatoid arthritis as she was just then discharged from the hospital.  His symptoms were almost daily and mild.  The Veteran stated that he had been treated with anti-depressant and anti-anxiety medications and had only recently begun individual therapy. He was noted to have a compliance problem with medications. No history of violence was noted.   He related that he was married and had four (4) adult children.  The Veteran indicated that he did not have any problems socially, and reported having served on his town's council.  The VA examiner noted that the Veteran's activities were curtailed by mobility problems, The Veteran related that he enjoyed his computer and "flat screen TV."  The Veteran had been prescribed anti-depressant and anti-anxiety medications for his psychiatric symptoms.  However, there was a medication compliance problem to the point that the Veteran had been discharged from the VA pain clinic due to non-compliance with protocol about his narcotics.  

A mental status examination in February 2007 showed that the Veteran was clean and casually dressed.  His speech was spontaneous and he was noted as cooperative and friendly with the examiner.  His affect was full.  The Veteran was oriented to person, place, and time.  His thought process and content were unremarkable.  The Veteran had no delusions or hallucinations, no panic attacks or suicidal and homicidal thoughts, and understood the outcome of his behavior.  Behavior was appropriate, his memory was intact, and the Veteran demonstrated judgment and insight.  The Veteran reported that he was not getting enough sleep. 

The February 2007 VA examiner entered a diagnosis of pain disorder associated with both psychological factors and a medical condition and a GAF score of 70 was assigned.  The VA examiner, who favored service connection of this claim, opined that she could not sort out which of the Veteran's service-connected disorders contributed to his depressed mood, so found that it was at least as likely as not that his overall service-connected conditions contributed to his depressed mood.  A diagnosis of depression was not given as the Veteran's symptoms did not exceed normal limits or expected levels of distress given his pain problems.  Instead, the VA examiner diagnosed pain disorder associated with psychological factors and a medical condition since the Veteran's complaints of mood changes were in the context of chronic pain.  The VA psychologist also noted that the Veteran's narcissistic personality traits contributed to maladaptive coping, externalization of blame, excessive anger and rigidness.  She said that this hindered the development or expansion of his repertoire of coping mechanisms.  The VA examiner also opined that the Veteran met the Rating Schedule criteria for a 10 percent rating.  She noted that if he were under significant stress, his social interaction might become dysfunctional or alternatively he might withdraw from others. 

In his July 2008 VA Form 9, Substantive Appeal, the Veteran stated that he was depressed due to pain and spasms. He said that he had difficulty sleeping, was irritable, and avoided people and activities when he was depressed. He noted a diminished appetite and that he had lost weight. 

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 30 percent for the Veteran's pain disorder, claimed as depression, for the period from the grant of service connection on August 25, 2006 to April 7, 2009.  The Board has considered the extent that the Veteran's service-connected pain disorder had on his occupational and social functioning during the prescribed period.  Mauerhan, supra.  The Veteran's difficulty in establishing interpersonal relationships in a social and occupational environment during the above-cited period were impacted by symptoms such as daily depression, sleep impairment, irritability, avoidance behavior, and diminished appetite with weight loss.  Regarding the effects of these psychiatric symptoms on his social environment, the Board is cognizant of K. G., M. D.'s March 2001 finding that the Veteran reported having been in extreme distress over the fact that he could not take his grandchildren on various recreational outings and that his physical disability (left lower extremity hernia) had caused an incredible amount of psychological stress and depression.  Nonetheless, when examined by VA in February 2007, the Veteran indicated he did not have any social problems, which is in contrast to his subsequent report later during the examination, of being socially isolative.  He reported being married, and having no social problems (italics added for emphasis)  In fact, he reported having served on his town council and being married.  The February 2007 VA examiner noted that the Veteran's social/leisure pursuits were curtailed by "mobility problems," as opposed to his service-connected pain disorder with depression.  The February 2007 VA examiner reported that if (italics added for emphasis) the Veteran was placed under significant stress, his social interaction might become dysfunctional or, alternatively, he might withdraw from others.  Yet, the examiner described the Veteran's psychiatric symptoms at that time as "mild."(italics added for emphasis).  The February 2007 VA examiner's assignment of a GAF score of 70 revealed a level of functioning that comports with the criteria contemplated by the assignment of a 30 percent disability rating.  This GAF score is indicative of mild symptoms, such as a depressed mood or mild insomnia, which is well within the criteria for the assigned 30 percent rating. 

Furthermore, although the February 2007 VA examiner noted that the Veteran demonstrated excessive anger, rigidness, externalization of blame, and maladaptive coping, these symptoms were attributed to a diagnosis of narcissistic personality traits, as opposed to his service-connected pain disorder with depression.  Service connection may not be granted for a personality disorder.  See 38 C.F.R. § 3.303(c) (2013) (congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation).  Thus, the above-cited psychiatric symptomatology that is the result of the Veteran's diagnosed narcissistic personality traits cannot be used to evaluate the severity of his servie-conneced pain disorder with depression. 

Regarding the impact that his service-connected pain disorder with depression had on his occupational functioning during the prescribed period, the Veteran reported having retired in 1981 from his long-standing employment as an air traffic controller due to his age/duration of employment, not as a result of any symptoms associated with his service-connected pain disorder with depression.  (See February 2007 VA examination report).  In fact, and as noted by the February 2007 VA examiner, the Veteran had not received treatment for his depression until 2001, decades after he had retired from employment in 1981.  

Overall, the February 2007 VA examiner found that the Veteran's service-connected pain disorder with depression had not caused reduced reliability and productivity that are described by the criteria that warrant the assignment of a 50 percent rating for the service-connected pain disorder during the prescribed period.  38 C.F.R. § 4.130, Diagnostic Code 9422 (2013).  In fact, the February 2007 VA examiner found no evidence of occasional decreased in work efficiency or intermittent periods of inability to perform occupational tasks due but with generally satisfactory functioning (e.g., routine behavior, self-care, and conversation normal) as a result of the service-connected pain disorder with depression-- criteria that warrant the currently assigned 30 percent rating during the period from August 25, 2006 to April 7, 2009.  Id.  In this regard, the Board finds that VA has already afforded the Veteran all reasonable doubt in assigning the 30 percent rating for this period.

Indeed, the evidence weighs against a finding that the Veteran manifested symptoms commensurate with Diagnostic Code 9422 for a 50 percent disability rating during this time period.  While there is some evidence of disturbances of motivation and mood, such as the September 2005 VA notation that the Veteran showed decreased motivation and a decreased ability to cope with daily frustrations, this appears to have been an isolated instance.  No other symptoms akin to the 50 percent criteria were described at that time, so the Board believes this isolated symptom, in and of itself, does not justify the assignment of the next higher rating as intended by the schedule of ratings under 38 C.F.R. § 4.130.  The rating schedule for psychiatric disabilities generally requires a number of associated symptoms so as to generate the level of social and occupational impairment appropriate. 

Rather, the February 2007 VA examination noted that the Veteran had no history of violence, that he was worried about his wife's health, and that he was cooperative and friendly with the VA examiner.  In light of the recorded evidence, the Board cannot conclude that such symptoms rise to the level of showing that the Veteran had manifested behavior exemplary of occupational and social impairment with reduced reliability and productivity.  Clearly, there were no symptoms of the type manifesting difficulty with speech, understanding directions, following commands, impairments of judgment, nor difficulty in establishing and maintaining effective relationships, all of which are emblematic of symptom constellation that would be expected for the assignment of a 50 percent disability rating. 

In sum, the Board finds that the preponderance of the evidence is against an assignment of an initial 30 percent rating for the Veteran's service-connected pain disorder with depression during the period from August 25, 2006 to April 7, 2009.

(ii) Period from April 8, 2009

The Board finds that the preponderance of the evidence of record is a disability rating in excess of 50 percent for his pain disorder for the period April 8, 2009.  In reaching the foregoing determination, the Board has considered the extent that the Veteran's service-connected pain disorder, claimed as depression, has on his occupational and social functioning for the period from April 8, 2009 to the present.  Mauerhan, supra.  

For the above-cited time period, the Veteran's inability to established interpersonal relationships in a social and occupational environment were impacted by an isolated incident of impaired impulse control; fearful and euthymic mood; sleep impairment; short attention span and near-continuous depressed mood; however, an inability to establish and maintain effective relationships sufficient to warranted an increased rating has not been shown.  Nevertheless, these symptoms are not so prominent so as to warrant a rating in excess of the currently assigned 50 percent rating.  The Veteran complained of constant pain that had contributed to frequent feelings of depression, irritability and frustration during an April 2009 VA examination.  This same report reflects that the examiner found the Veteran to have experienced "moderate to serious problems" with depression related to his pain, medical condition and functioning.  The April 2009 VA examiner also found the Veteran's social and interpersonal functioning to have been adequate with no serious decline in functioning.  (See April 2009 VA examination report).  The April 2009 VA examiner's assignment of a GAF score of 60 reveals a level of functioning moderate symptoms, which generally comports with the criteria contemplated by the assignment of a 50 percent disability rating.  In this regard, the next higher 70 percent rating contemplates criteria manifesting "severe" symptoms associated with occupational and social impairment, with deficiencies in most areas, rather than "moderate." 

Certainly the reported confrontation in early May 2009 when the Veteran allegedly pushed another VA examiner raises questions about the Veteran's impulse control and propensity for violence and, thus, his ability to maintain effective social relationships.  However, such an isolated incident is not a definitive factor in finding that the Veteran is unable to maintain effective social or occupational relationships as demonstrated by his long-term successful marriage to his spouse and sustained relationship with his grandchildren.  His psychiatric symptomatology was not the cause of his retirement from his long-term employment as an air traffic controller, which was a result of his migraine headaches.  (See April 2009 VA examination report).  Overall, the April 2009 VA examiner concluded that the Veteran demonstrated reduced reliability and productivity due to symptoms associated with his service-connected pain disorder with depression, a finding that is commensurate with the 50 percent disability rating currently assigned to the servie-conneced pain disorder for the period from April 8, 2009.  

Finally, the evidence weight against a finding that the Veteran manifested behavior commensurate with the type of symptoms exampled in Diagnostic Code 9422 for a 70 percent disability rating during this time period. The Veteran has simply not manifested the behavior expected to rise to the level of social and occupational impairment with difficulty in most areas.  The Veteran repeatedly denied suicidal and homicidal ideation; he presented in appropriate hygiene and dress; there were no obsessional rituals to be absent; communication and speech were within normal limits; behavior was appropriate; and he was able to mentally perform the activities of daily living. The Veteran also has not demonstrated an inability to establish and maintain effective relationships, as he was married for many years.  In short, the Veteran's behavior and symptoms have not been of the type envisioned for assigning a 70 percent rating.  Such a rating would require more severe debilitation in social and occupational functioning than the Veteran manifests.  

In sum, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 50 percent for pain disorder for the period from April 7, 2009. 

IV. Fenderson Considerations

There is no basis for a staged ratings pursuant to Fenderson for the service-connected pain disorder with depression other than the currently assigned 30 and 50 percent ratings for the prescribed periods on appeal.  Rather, the above-cited psychiatric symptomatology is essentially consistent and fully contemplated by the assigned 30 and 50 percent disability ratings assigned to this disability during the prescribed periods. 

V. Rice Considerations

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual employability due to the service-connected disabilities (TDIU).  As noted in the preceding analysis, the Veteran is retired from employment, in part, due to a physical disability (i.e., migraine headaches).  Thus, the Board finds that a remand for such an opinion is not required in this case. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VI. Extraschedular Consideration

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher initial rating claim. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted. A determination of whether the available applicable scheduler CHECK rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, while the Veteran expressly raised the matter of entitlement to an extraschedular rating for his service-connected hallux limitus of the right great toe in an April 2006 statement, he has not specifically done so for his service-connected mental disorder claim.  His contentions have been limited to those discussed above, i.e., essentially that his disability is more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant). 

In this case, there has been no showing that the Veteran's disability picture for his pain disorder, claimed as depression, could not be contemplated adequately by the applicable schedular rating criteria discussed above. Those criteria provide for higher ratings in this case, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms. Given that the applicable schedular rating criteria are adequate, and supported the grant of a staged rating for part of the time period on appeal, the Board need not consider whether the Veteran's pain disorder disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for pain disorder, claimed as depression, for the period from August 25, 2006 to April 7, 2009, is denied. 

Entitlement to an initial rating in excess of 50 percent, for pain disorder, claimed as depression, for the period from April 8, 2009 is denied. 


REMAND

In its May 2011 remand, the Board directed the RO to issue a Statement of the Case (SOC) addressing the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected hallux limitus with osteoarthritis of the first metatarsal phalangeal joint of the right foot and entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating for convalescence following surgery for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint of the right foot.  The Board also instructed the RO to provide the Veteran with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding his claim for an extension of a temporary total disability rating granted for convalescence following surgery, and requested the RO (See Board's May 2011 remand, page (pg.) 19)).  There is no indication in the claims folder or in Virtual VA files that the RO has issued the Veteran a SOC on these issues or provided the above-requested VCAA notice.  As noted by the Veteran's representative's in a November 2013 written argument to the Board, an October 2012 letter to the Veteran did not include an explanation as to the information or evidence needed to establish entitlement to an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond February 1, 2006, but discussed the requirements of an initial award of a convalescent rating.  Thus, because there has not been compliance with the Board's May 2011 remand directives, the above-cited issues are remanded to the RO.  Stegall v West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29 that addresses the following issues (i) entitlement to a rating in excess of 10 percent for hallux limitus with osteoarthritis of the first metatarsal phalangeal joint, right toe, and, (ii) entitlement to an extension, beyond February 1, 2006, of a temporary total disability rating following surgery for his service-connected hallux limitus right great toe disorder, unless these matters are resolved by granting the benefits sought, or by the Veteran's withdrawal of the respective Notices of Disagreement. If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should these issues be returned to the Board. 

2.  Provide the Veteran with appropriate notice pursuant to the VCAA under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) regarding his claim for an extension of a temporary total disability rating granted for convalescence following surgery. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


